Citation Nr: 1424930	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether termination of the Veteran's nonservice-connected disability pension benefits as of April 1, 2003, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in June 2011, when it was remanded for additional development.

The Veteran testified at a Board video conference hearing in February 2011. A transcript of the hearing is of record.


FINDINGS OF FACT

1.  By rating decision dated in July 2000, the Veteran was awarded pension benefits, effective September 23, 1999.

2.  In March 2003, the Veteran married.  He did not inform VA of this marriage or of his spouse's wage income until February 2008, creating an overpayment of his VA pension benefits.

3.  The Veteran failed to reply to VA's June 2008 request that he provide updated clarification of the status of his dependents and family income.

4.  In December 2008, the RO notified the Veteran of the proposal to terminate VA pension benefits effective September 23, 1999, and afforded the Veteran in excess of 60 days to provide information or evidence on the disputed eligibility; the Veteran provided only a partially complete response that identified that his marriage began in March 2003, but omitted the pertinent information regarding the income of his spouse.

5.  In December 2009, the RO terminated the Veteran's pension benefits, effective April 1, 2003; the Veteran's debt associated with overpayment from April 2003 to December 2009 was waived in March 2010.


CONCLUSION OF LAW

Termination of the Veteran's pension benefits effective April 1, 2003 was proper.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.277, 3.660(a)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As the case is controlled by the applicable laws and regulations rather than a dispute over the evidence, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

This case involves no medical controversy and development of any medical evidence would have no bearing on the decision.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini, 18 Vet. App. at 112.


Analysis

Pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, the veteran's countable income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).

Payments of VA nonservice-connected pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (amounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

The rates of pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (or the M21-1MR), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.

As a condition of granting or continuing pension, the Department of Veterans Affairs may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension.  38 C.F.R. §§ 3.277(a).

Any individual who has applied for or receives pension must promptly notify the Secretary of any change affecting entitlement, including change in income or marital status.  38 C.F.R. §§ 3.277(b).

The Secretary shall require an eligibility verification report when there is reason to believe that the beneficiary or his or her spouse may have received income other than Social Security during the current or previous calendar year or if the Secretary determines that an eligibility verification report is necessary to preserve program integrity.  38 C.F.R. §§ 3.277(c)(2)(ii), (iii).

An individual who applies for or receives pension as defined in § 3.3 of this part shall, as a condition of receipt or continued receipt of benefits, furnish the Department of Veterans Affairs an eligibility verification report upon request.  38 C.F.R. §§ 3.277(c)(3).

If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  38 C.F.R. §§ 3.277(d).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Applying the facts in this case to the criteria set forth above, the Board finds that termination of the Veteran's pension benefits was proper effective October 1, 2003, based upon excessive income.

The Veteran was awarded pension benefits in a rating decision dated in July 2000.  The effective date of the award was September 23, 1999.  In August 2000, the Veteran reported that he received $493 per month from SSA with an additional $17 per month from SSA for his one child.  The Veteran reported that he had previously been married but had been separated and estranged from his first wife 25 years prior; he reported that he was living with a different partner.

A February 2008 RO report of contact documents that an RO employee talked to the Veteran over the telephone to explain to the Veteran that "VA had removed his dependent from the award."  The Veteran expressed that his child was not yet 18 years of age (the Board observes that the Veteran's own prior report of the child's birthdate reflects that she did, in fact, turn 18 in January 2008).  The RO employee arranged to send the proper form to the Veteran to develop the necessary information to resolve the discrepancy.  Most significantly, however, the report of contact shows that the Veteran "also indicated to me that he was married and that his spouse was working."  The report of contact notes that the Veteran "did not report his marriage or the income of his spouse to VA and I informed him that I am obligated to forward this information and that the resulting action could cause an overpayment that he would be obligated to pay back to the VA."

In May 2008, the Veteran submitted a written statement requesting "that my dependency claim be expedited," expressing that his daughter "has no income" and that "I have no income besides VA pension and Social Security."

In June 2008, the RO sent a letter to the Veteran referencing the February 2008 phone conversation, providing appropriate forms, and requesting detailed information concerning the fact that "you stated you were married and that your spouse was receiving wage income."  The letter explained that such information was pertinent to "adjusting your pension claim."

In December 2008, as the Veteran had not replied, VA informed the Veteran that it proposed to stop his pension benefits effective October 1, 1999 (the beginning of his pension entitlement).  He was given 60 days in which to submit evidence showing why the adjustment should not be made (and, in effect, he was afforded a year to respond prior to action being taken on this proposal).

Later in December 2008, the Veteran submitted partially completed forms that identified his present wife and indicated that the two were married in March 2003.  He did not report his own SSA income (he wrote in his Social Security Number instead) and he did not complete sections requesting information about his wife's income.

In December 2009, the RO notified the Veteran that the proposed action had been taken and that his VA pension benefits had been terminated effective April 1, 2003 (the month following the date of the Veteran's previously unreported marriage).  The Veteran disagreed with the termination action, essentially arguing that he had always informed VA of all information asked for, that he had done nothing wrong, and that he could not make ends meet without his pension payments.  In March 2010, the Veteran's request for a waiver of the debt created by the overpayment was granted due to financial hardship.

In connection with the Veteran's request for a waiver, the Veteran later submitted financial status information in January 2010 including information concerning his own income and that of his spouse at that time.  In April 2010, the Veteran submitted detailed financial information including pertinent income information for himself and his spouse as part of an application to establish entitlement to pension benefits anew.  This claim was denied in October 2010 on the basis that the Veteran's family income exceeded the applicable MAPR.  The Veteran has not appealed that decision.

The Veteran does not contend that his family income as of April 1, 2003 was beneath the threshold set by the applicable MAPR.  The Veteran does not make any contentions contesting any calculation of income or application of MAPR in this case.  Rather, the Veteran's several statements in this matter repeatedly focus on asserting that he has not been dishonest and disputing the suggestion that he has failed to provide any information upon request or has otherwise failed to comply with VA instructions.  During the February 2011 Board hearing, the Veteran testified that he had attempted to provide written notice of his new family details within a year of his March 2003 marriage and had subsequently noticed that his spouse was not accounted for in his award; he testified that he then personally delivered the appropriate paperwork to the RO "and they took the papers and told me that I didn't need her ... and then threw them in a can."  The Veteran clarified upon questioning that he saw a VA employee take his forms and dispose of them in a trash can.  The Veteran further suggested that he believed he had responded to other VA requests for information and that his replies had perhaps been lost by VA.

The Board notes that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  The Board finds that there is no clear evidence that the Veteran's submissions to VA have been destroyed or lost by VA employees.  The Board notes that the Veteran's statements include significant inconsistencies with regard to his account of efforts to reply to VA requests for information.  For instance, the claims-file contains clear documentation that the Veteran's December 2008 submission of pertinent forms, only partially completed, was accompanied by a signed statement expressing: "I will forward additional documentation this week."  This plainly contradicts the Veteran's later account, presented in an April 2010 letter, disputing the RO by asserting: "12/22/08 I did not tell you that I would send more information in the next week, I said to you I was not going to lye [sic] or make up something to send or tell you (you have done enough of that)."

After reviewing the evidence, the Board finds that VA properly terminated the Veteran's pension effective April 1, 2003.  All required procedural steps were completed by VA.  Upon learning that the Veteran may have been married and that his spouse had earned wage income, the VA appropriately sought detailed clarification from the Veteran; the Veteran failed to respond.  The Veteran was notified of the proposal to terminate his pension benefits and provided in excess of 60 days to provide evidence or information to contest this.  The Veteran responded with only a partially completed set of the requested forms that omitted critical income information sought.  One year following the proposal, VA proceeded with the proposed termination of the Veteran's pension benefits effective from April 1, 2003.  This termination was proper in accordance with 38 C.F.R. §§ 3.277, concerning such action when a payee fails to notify VA of pertinent status changes and fails to adequately provide pertinent requested information necessary for VA to determine eligibility.

Because the Veteran's partial response to VA's requests for information revealed that his present marriage began in March 2003, the effective date of the termination was made April 1, 2003 (the beginning of the month following the date of the marriage).  The Board finds this to have been appropriate under 38 C.F.R. § 3.660(a)(2) (where discontinuance of pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred).  The Veteran's statements have repeatedly indicated that his spouse earns wage income.  He has failed to identify the details of his family income for several years following his March 2003 marriage, despite his obligation to do so; his earliest submission of details of his post-marriage family income were determined to exceed the limits for pension eligibility in an October 2010 decision that the Veteran has not appealed.  During the course of this appeal the Veteran has not contended that the family's income was in fact lower that the applicable thresholds for any period after March 2003 (and he has not appealed subsequent determinations that his self-reported family income is too high for eligibility for the sought pension benefits).  In any event, any arguable uncertainty in this regard is rendered moot by the fact that the Veteran actually received the pension benefit payments during the entire period for which he had failed to report his change in status; the debt associated with that accumulated overpayment was waived by VA in a March 2010 decision that covered the period from April 1, 2003 to December 14, 2009.  Thus, the Veteran received (and will not be required to repay) the pension overpayments in question.  An October 2010 determination established that the Veteran was not entitled to pension benefits in the year following the waiver, and that determination has not been appealed.  The Board finds that there is no basis upon which to award the Veteran any restoration of pension entitlement in this case.

While the Board is sympathetic to the Veteran's financial hardship, and recognizes his honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA pension to those whose countable income exceeds statutory limits, and the Veteran's income has exceeded those limits, the Board finds that termination of the Veteran's benefits was proper and the claim is denied.


ORDER

Termination of the Veteran's pension benefits effective April 1, 2003, based upon excessive income, was proper; and the appeal is denied.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


